                           Case 20-13103-BLS              Doc 220        Filed 02/08/21         Page 1 of 2




                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE


             In re:
                                                                                    Chapter 11 (Subchapter V)

             BC HOSPITALITY GROUP INC., et al.,                                     Case No. 20-13103 (BLS)

                                                                                    (Jointly Administered)
                                       Debtors.1
                                                                                    Ref. Docket No. 165


                      CERTIFICATE OF NO OBJECTION REGARDING DOCKET NO. 165

                            The undersigned hereby certifies that, as of the date hereof, she has received no

         answer, objection or other responsive pleading to the First Monthly Application of Young Conaway

         Stargatt & Taylor, LLP for Allowance of Compensation for Services Rendered and Reimbursement

         of Expenses as Counsel to the Debtors and Debtors in Possession for the Period from December

         14, 2020 through December 31, 2020 [D.I. 165] (the “Application”) filed on January 20, 2021.2

                            The undersigned further certifies that, as of the date hereof, she has reviewed the

         Court’s docket in these cases and no answer, objection or other responsive pleading to the

         Application appears thereon. Objections to the Application were to be filed and served no later

         than 4:00 p.m. (ET) on February 4, 2021.




         1
               The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
               number are: BC Hospitality Group Inc. (8766); BC Hospitality Group LLC (9360); BC International LLC (1356);
               BC Commissary NJ LLC (0230); E2 185 Bleecker LLC (6862); E2 60 West 22nd Street LLC (9567); E2 Lafayette
               LLC (7419); BC Williamsburg LLC (8277); BCRC LLC (7297); CW SSS LLC (9958); BC Union Square LLC
               (5172); BC 1385 Broadway LLC (2138); BC 630 Lexington LLC (3202); CCSW Fenway LLC (5517); E2 Seaport
               LLC (9720); BC Back Bay LLC (0550); BC Providence LLC (0737); BC Silver Lake LLC (2825); BC Century
               City LLC (0901); and BC West Hollywood LLC (3878). The Debtors’ mailing address is 205 Hudson Street,
               Suite 1001, New York, New York 10013.
         2
               Capitalized terms used but not otherwise defined herein have the meanings ascribed to such terms in the
               Application.
27698841.1
                       Case 20-13103-BLS       Doc 220     Filed 02/08/21   Page 2 of 2




                        Pursuant to the Order (I) Establishing Procedures for Interim Compensation and

         Reimbursement of Expenses for Retained Professionals, and (II) Granting Related Relief entered

         on January 4, 2021 [Docket No. 84], the Debtors are now authorized to pay 80% ($146,632.40) of

         requested fees ($183,290.50) and 100% of requested expenses ($4,023.31) on an interim basis

         without further Court order.

         Dated: February 8, 2021                    YOUNG CONAWAY STARGATT &
         Wilmington, Delaware                       TAYLOR, LLP

                                                    /s/ Elizabeth S. Justison
                                                    M. Blake Cleary (No. 3614)
                                                    Elizabeth S. Justison (No. 5911)
                                                    Rodney Square, 1000 North King Street
                                                    Wilmington, Delaware 19801
                                                    Telephone: (302) 571-6600
                                                    Facsimile: (302) 571-1253
                                                    E-mail: mbcleary@ycst.com
                                                             ejustison@ycst.com

                                                    Counsel to the Debtors and Debtors in Possession




27698841.1
                                                       2
